                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY QUINN,                                                  CIVIL ACTION
                      Plaintiff,

               v.

ETHICON, INC.,                                               NO. 19-5462
JOHNSON & JOHNSON,
SECANT MEDICAL, INC., and
SECANT MEDICAL, LLC,
               Defendants.

                                           ORDER

       AND NOW, this 26th day of February, 2020, upon consideration of Plaintiff’s Motion

for Remand (Doc. No. 4, filed Nov. 21, 2019), Defendants Ethicon, Inc. and Johnson &

Johnson’s Memorandum of Law in Opposition to Plaintiff’s Motion to Remand (Doc. No. 13,

filed Dec. 5, 2019), Plaintiff’s Reply Brief in Support of Motion for Remand (Doc. No. 14, filed

Dec. 9, 2019), the Motion to Dismiss for Lack of Personal Jurisdiction or, in the Alternative, to

Transfer Venue by Defendants Ethicon, Inc. and Johnson & Johnson (Doc. No. 8, filed Nov. 26,

2019), and Plaintiff’s Memorandum of Law in Opposition to Motion to Dismiss for Lack of

Personal Jurisdiction or in the Alternative to Transfer Venue (Doc. No. 15, filed Dec. 10, 2019),

for the reasons stated in the accompanying Memorandum dated February 26, 2020, IT IS

ORDERED as follows:

       1.      Plaintiff’s Motion for Remand is DENIED.

       2.      Defendants' Motion to Dismiss for Lack of Personal Jurisdiction or, in the

   Alternative, to Transfer Venue is GRANTED IN PART AND DENIED IN PART. The

   Motion to Transfer Venue is GRANTED and the case is TRANSFERRED to the United
   States District Court for the Middle District of Florida pursuant to 28 U.S.C. § 1404(a). The

   Motion is DENIED in all other respects.

       IT IS FURTHER ORDERED that the Clerk of the United States District Court for the

Eastern District of Pennsylvania shall provide the complete file in this case to the United States

District Court for the Middle District of Florida.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.



                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                                 2
